      Case 1:17-cv-00233-VSB-BCM Document 107 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENNIFER FUNG-SCHWARTZ, et al.,                                                              06/26/2020
             Plaintiffs,
       -against-                                      17-CV-0233 (VSB) (BCM)
CERNER CORPORATION, et al.,                           ORDER
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On June 18, 2020, the Court granted plaintiffs' request to extend their deadline to seek

reconsideration of a discovery order issued on June 3, 2020 (Dkt. No. 98) "until three days

following plaintiffs' receipt of the transcript of the June 2, 2020 conference." (Dkt. No. 101.).

Plaintiffs received the transcript by email at 1:02 p.m. on Friday, June 19, 2020. On Monday,

June 22, 2020, plaintiffs filed their Motion for Reconsideration and accompanying six-page

Memorandum of Law, seeking reconsideration of the Court's prior ruling as to plaintiffs' Request

for Production (RFP) No. 52. (Dkt. No. 104.) Three days later, on June 25, 2020, plaintiffs

submitted a twenty-page Corrected Memorandum of Law (Dkt. No. 106), accompanied by a

letter (Dkt. No. 105) arguing that because their counsel received the transcript "shortly before the

close of business" on Friday, they "had only one business day to address the issues" before the

reconsideration motion was due the following Monday.

       In the Court's view, 1:02 p.m. does not qualify as "shortly before the close of business."

The Court further notes that plaintiffs' "corrected" memorandum is not only three times the

length of their original brief; it seeks reconsideration of the Court's prior rulings as to four times

as many RFPs: Nos. 52, 57, 58, and 59. Additionally, plaintiffs now ask the Court to "enter a

written Order" memorializing defendants' representation – made on the record during the June 2

conference – that their quantum meruit claim "dates from 2015 and no earlier." Corr. Mem. at 1,
     Case 1:17-cv-00233-VSB-BCM Document 107 Filed 06/26/20 Page 2 of 2



19-20. It thus appears that plaintiffs simply failed to complete the necessary analysis and drafting

within the three-day extension that they requested and received. See Fed. R. Civ. P. 6(a)(1)(B)

(in computing a period of time "stated in days or a longer unit of time," parties are to "count

every day, including intermediate Saturdays, Sundays, and holidays").

       Nonetheless, in accordance with the spirit of Fed. R. Civ. P. 1 and this Court's preference

for resolving disputes on the merits, plaintiffs' letter-application is GRANTED and the Corrected

Memorandum is accepted. Defendants' responding papers are due no later than July 9, 2020. See

Local Civ. R. 6.1(b).

Dated: New York, New York
       June 26, 2020                          SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 2
